Title: From George Washington to John Hancock, 16 October 1777
From: Washington, George
To: Hancock, John



Sir
Head Qrs at Peter Wentz’s [Pa.] Octob. 16th 1777.

I have been duly honoured with your Favors of the 12th & 13th Instant, with their several Inclosures.
In respect to the Resolution, directing a flag to be sent to Genl Howe, I am inclined to think, that the information upon which it was framed was without foundation. The Letters which have come from our Officers, who have been lately taken, generally mention that their treatment has been tolerably good; And such privates, as have escaped, have said nothing in the course of their examination of their having been compelled to work. For these reasons I have taken the liberty to decline

sending the Flag. At the same time Congress may be assured, If our prisoners suffer any wrongs, I shall take every means in my power to have them redressed, as soon as I am apprised of them.
It is with the highest satisfaction, I congratulate Congress on the success of our Arms at the Northward in the Action of the 7th. An event of the most interesting importance at this critical juncture. From the happy train in which things then were, I hope we shall soon hear of the most decisive advantages.
We moved this morning from the Encampment at which we have been for six or seven days past, and are just arrived at the Grounds we occupied before the Action of the 4th. One motive for coming here, is to divert the Enemy’s attention and force from the Forts. These they seem to consider as Capital objects, and from their operations mean to reduce if possible. At present their designs are directed against Fort Mifflin & the Chivaux de frize. I have therefore detached a further Reinforcement to the Garrison.
I yesterday, through the hands of Mrs Ferguson of Graham park, received a Letter of a very curious and extraordinary nature from Mr Duche, which I have thought proper to transmit to Congress. To this ridiculous—illiberal performance, I made a short reply, by desiring the bearer of it, if she should hereafter by any accident meet with Mr Duche, to tell him, I should have returned it unopened, If I had had any idea of the contents; observing at the same time, that I highly disapproved the intercourse she seemed to have been carrying on, and expected it would be discontinued. Notwithstanding the Author’s assertion, I cannot but suspect, that the measure did not originate with him, and that he was induced to it by the hope of establishing his interest and peace more effectually with the Enemy. I have the Honor to be with great respect Sir Yr Most Obedt servant

Go: Washington

